DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 09/09/2021. Claims 1, 3, 6, 7, 10, 16 and 19 were amended. Claims 29-31 were newly added. Claims 12, 15, 17 and 21-28 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30 and 31 depend from a canceled claim (claim 28). Accordingly, the scope of the claims is unclear. For the purpose of examination, claims 30 and 31 will be interpreted to depend from claim 29.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9, 13, 14, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagy et al (U.S. 8,801,672 B2, hereinafter “Nagy”).
Regarding claim 1, Nagy discloses a needle stick prevention device for an injection needle 2 (Fig. 13) carried by a needle-bearing member of a syringe (col. 2, line 23), in which the device is formed as a one-piece moulding (see col. 6, lines 55-57 disclosing that the device is molded directly together with needle 2 and is shown to comprise one piece formed by the constituent parts of the device) and comprises 
a first part 4 (Fig. 13) adapted to be attached to the needle-bearing member and 
a second part 3 (Fig. 13) providing a shield for the needle and pivotally movable relative to the first part to expose the needle for use, the device being adapted to adopt:

a second position (Fig. 13) in which the needle is exposed for filling of the syringe and injection, 
a third position in which the needle is protected after filling of the syringe but before injection (i.e., the second part 3 can be returned to the position shown in Fig. 11) and 
a fourth position in which the needle is locked in the device following injection (i.e., in which the needle is positioned behind the valve membranes 6 which locks the needle in place as generally described in col. 4, lines 63-65; it is also noted that closing elements 18 can be snapped together to provide a further locking function, as disclosed in col. 6, lines 49-54), 
the shield having a transport recess (see Fig. 17, Annotation “A” below) and a locking recess (see Fig. 17, Annotation “A” below) connected by a gate device (formed by two partitions 6 as described below), the arrangement being such that in the third position the needle is in the transport recess and is able to move into the second position (i.e., when in the position illustrated in annotated Fig. 17, the second part 3 is able to be pivoted to expose the needle), and in the fourth position the needle moves through the gate device into the locking recess (such that the needle is behind the valves 6, as disclosed in col. 4, lines 63-65), with the gate device preventing movement out of the fourth position, 
wherein the gate device includes two opposing projections (i.e., valve elements 6) formed in the second part to define a partition (see Fig. 17, Annotation “A” below) 
and a second projection (see Fig. 17, annotation “C” below)extending towards the locking recess with a free end of the second projection angled outwardly and spaced from the first projection (as shown in Fig. 17, the second projection curves away from element 8 toward the free end of the first projection).  

    PNG
    media_image1.png
    591
    702
    media_image1.png
    Greyscale

Nagy et al (U.S. 8,801,672 B2), Fig. 17, Annotation “A”.

    PNG
    media_image2.png
    592
    702
    media_image2.png
    Greyscale

Nagy et al (U.S. 8,801,672 B2), Fig. 17, Annotation “B”.

    PNG
    media_image3.png
    567
    890
    media_image3.png
    Greyscale

Nagy et al (U.S. 8,801,672 B2), Fig. 17, Annotation “C”.

Regarding claim 9, Nagy discloses that the gate device is provided along part or the whole length of the needle (i.e., the gate device is provided along a part of the length of the needle).
Regarding claims 13 and 14, Nagy discloses the second part has an extension leading from the transport recess in a direction away from the locking recess to shield the needle when it is in the first and third positions, in which the extension is a funnel to guide the needle into the transport recess (i.e., the extension is interpreted to be the channel  defined by the second part into which the needle is guided as it moves into its first or third positions; this channel is shown to be situated away from the locking recess itself and the cylindrical shape of the part serves to guide the needle into the locking recess behind the valves 6).
Regarding claim 16, Nagy discloses that the opposing projections extend from respective sides of the funnel (see Fig. 17 showing the projections 6 extending from either side of the funnel that defines the locking recess for the needle).
Regarding claim 18, Nagy discloses that the locking recess is formed in an enlarged portion of the second part (i.e., the locking recess is enlarged relative to the slit 7 into which the needle may be inserted).



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2, 6-8 and 11 are rejected as being unpatentable over Nagy et al (U.S. 8,801,672 B2) in view of Woehr (U.S. Pat. 8,057,431 B2, hereinafter “Woehr”).
Regarding claim 2, it is noted that Nagy does not appear to disclose that the device includes energy-dissipating means, according to claims 2 and 6-8, operative to reduce the energy of the second part as it is returned to the third position and before the gate device contacts the needle.  
Woehr discloses a needle-stick prevention device for an injection needle carried by a needle-bearing member (e.g., element 220 in Fig. 15 carrying needle 252) of a syringe 255 (Fig. 15), in which the device is formed as a one- piece moulding and comprises a first part (e.g., 258 in Fig. 15) adapted to be attached to the needle-bearing member and a second part 256 (Fig. 15) providing a shield for the needle and pivotally movable relative to the first part to expose the needle for use, the device being adapted to adopt:
a first position in which the needle is protected for transport of the device prior to use (see Fig. 16 illustrating this position and see col. 10, lines 27-29 disclosing a “semi- locked or start position, that is also a packaged or shipped position”; in this case, the first position is the packaged or shipped position);

a third position in which the needle is protected after filling of the syringe but before injection (see Fig. 16 and col. 10, lines 27-29 disclosing a “semi-locked or start position, that is also a packaged or shipped position’; in this case, the third position is the semi-locked or start position),
a fourth position in which the needle is locked in the device following injection (see Fig. 18 and col. 10, lines 10-11 and lines 61-62 disclosing a “locked” or “secured” position), the arrangement being such that in the third position the needle is in the transport recess and is able to move into the second position (see col. 10, lines 5-8 disclosing that the needle can move from the semi-locked or start position into the open position), and in the fourth position the needle moves through the gate device into the locking recess, with the gate device preventing movement out of the fourth position (see Fig. 18 and Fig. 19 illustrating the distal hooked end of the hook arm 270 preventing movement of the needle out of position 252C; see also col. 10, line 61 to col. 11, line 9).
Woehr further discloses, in another embodiment in Fig. 20, an energy-dissipating means in the form of two bumps 284 provided on the second part 286 which contact corresponding surfaces (e.g., the surfaces of an inwardly tapering opening to the socket 282) on the first part before the gate device contacts the needle (i.e., the engaging with the inwardly tapering opening would expectedly occur before the first and second parts are locked into place and the needle contacts the gate device). The bumps are shown 
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Nagy according to the teaching in Woehr, so as to incorporate the energy-dissipating means as taught in Woehr into the device of Nagy, so as to lock and hold the second and first parts together as desired. The means would expectedly perform the energy-dissipating function as the bumps 284 contact the sloping, inwardly tapering opening to socket 282 which slows the movement of the bumps 284 into the socket.
Regarding claim 11, Nagy does not appear to disclose that the gate device is provided for a central portion of the needle.
Woehr discloses that the gate device 270 is provided for a central portion of the needle (as illustrated in Fig. 18, the gate device 270 is located roughly equidistant between the base of the needle where it connects to the needle hub, and the distal tip of the needle).
A skilled artisan would have found it obvious to modify the location of the gate device to be at a central portion of the needle as doing so would amount to simply moving the gate device to a different location with a reasonable expectation of success in providing the same function.

Claims 3 and 4 are rejected as being unpatentable over Nagy et al (U.S. 8,801,672 B2) in view of Woehr (U.S. Pat. 8,057,431 B2), further in view of Paudler (U.S. Pat. 5,252,417, hereinafter “Paudler”).

Woehr discloses that the first and second parts of the device are connected by a living hinge 259 (Fig. 15).
A skilled artisan would have found it obvious at the time of the invention to modify the hinge in Nagy to be a living hinge so as to reduce the number of working parts of the device by forming the hinge as a living hinge which is known to be formed from a single part.
Further, Nagy in view of Woehr does not appear to disclose that the living hinge provides the force to move the second part between the first and second positions, and between the second and third positions, once movement is initiated by the user.
Paudler discloses a needle-stick prevention device for an injection needle, in which a living hinge 24 (Fig. 1) is connected to both a needle bearing member 10 (Fig. 1) and a second part 16 (Fig. 1) to shield a needle 14 (Fig. 1). Paudler further discloses that the needle stick prevention device is self-closing such that hinge provides a force to move the second part 16 from an open to a closed position once movement has been initiated by a user (see col. 3, lines 44-57 disclosing that when a user desired to move the needle shield to a shielding position, a user applies a slight amount of force which activates tension spring 24 to pull the second part 16 the rest of the way to a position around the needle 14 as shown in Fig. 3). It is understood that this spring 24 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Nagy in view of Woehr so that the living hinge provides the force to move the second part between the first and second positions, and between the second and third positions, once movement is initiated by the user, as taught and suggested in Paudler, in order to improve safety by allowing the second part to enclose the needle without the user having to place his or her fingers near the needle (see Paudler at col. 2, lines 16-21).
Regarding claim 4, a skilled artisan would recognize that in the combination of Nagy, Woehr and Paudler, the hinge would also retain the second part in the first and third positions (otherwise, the second part would become detached from the first part and render the device inoperable for its intended purpose).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al (U.S. 8,801,672 B2) in view of in view of Arcusin et al (U.S. Pat. 5,312,369, hereinafter “Arcusin”’).
Regarding claim 10, it is noted that Nagy does not appear to disclose that the gate device is provided at least at the base of the needle.
Arcusin discloses a needle-stick prevention device in which a gate device 10/10a/10’ (Fig. 2) may be located at the base of a needle to provide locking of a needle within a second part 1 (i.e. needle protector). See, e.g., Figs. 1-3 and col. 2, lines 27-34.
.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al (U.S. 8,801,672 B2) in view of Bachman et al (U.S. Pat. 5,733,265, hereinafter “Bachman’”).
Regarding claims 19 and 20, Nagy does not appear to disclose that the first part is attached to the needle-bearing member by attachment means providing for the rotation of the needle-stick prevention device relative to the needle-bearing member but preventing removal of the device, in which the attachment means comprises a projection on one of the needle-bearing member and the needle-stick prevention device, and a groove on the other.
Bachman discloses a needle-stick prevention device to be carried by a needle- bearing member of a syringe (i.e., a needle hub 20 in Fig. 1) and a needle-stick prevention device 32 and 48 (Fig. 3) having a first part 48 adapted to be attached to the needle-bearing member. Further, Bachman discloses an attachment means in the form of a projection 21 (Fig. 1) on the needle-bearing member that 
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Nagy, in order to provide the attachment means as taught in Bachman, thus retaining the needle-stick device on the needle-bearing member (as taught in Bachman at col. 6, lines 36-38) for the purpose of predictably preventing accidental detachment of the needle-stick prevention device and the needle-bearing member that may expose a user to a needle stick.

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Woehr (U.S. Pat. 8,057,431 B2, hereinafter “Woehr”).
Regarding claim 29, Woehr discloses a needle-stick prevention device for an injection needle carried by a needle-bearing member (e.g., element 220 in Fig. 15 carrying needle 252) of a syringe 255 (Fig. 15), in which the device is formed as a one- piece moulding and comprises a first part (e.g., 258 in Fig. 15) adapted to be attached to the needle-bearing member and a second part 256 (Fig. 15) providing a shield for the needle and pivotally movable relative to the first part to expose the needle for use, the device being adapted to adopt:
a first position in which the needle is protected for transport of the device prior to use (see Fig. 16 illustrating this position and see col. 10, lines 27-29 disclosing a “semi- locked or start position, that is also a packaged or shipped position”; in this case, the first position is the packaged or shipped position);

a third position in which the needle is protected after filling of the syringe but before injection (see Fig. 16 and col. 10, lines 27-29 disclosing a “semi-locked or start position, that is also a packaged or shipped position’; in this case, the third position is the semi-locked or start position),
a fourth position in which the needle is locked in the device following injection (see Fig. 18 and col. 10, lines 10-11 and lines 61-62 disclosing a “locked” or “secured” position), the shield having a transport recess (shown as the U-shaped joint into which the needle 252 is set in Fig. 16; Fig. 19 specifically shows the position of the needle 252A located in the recess) and a locking recess (shown as the region into which the needle is set in Fig. 18; see also Fig. 19 specifically showing the position of the needle 252C located in the recess defined by distal end of the hook arm 270) connected by a gate device (combination of 203 and 270, which forms the part of the catch mechanism that separates the two recesses as shown in Fig. 18 and 19),
the arrangement being such that in the third position the needle is in the transport recess and is able to move into the second position (see col. 10, lines 5-8 disclosing that the needle can move from the semi-locked or start position into the open position), and in the fourth position the needle moves through the gate device into the locking recess, with the gate device preventing movement out of the fourth position (see Fig. 18 and Fig. 19 illustrating the distal hooked end of the hook arm 270 preventing movement of the needle out of position 252C; see also col. 10, line 61 to col. 11, line 9).

However, in another embodiment in Fig. 20, Woehr discloses an energy- dissipating means in the form of two bumps 284 provided on the second part 286 which contact corresponding surfaces (e.g., the surfaces of an inwardly tapering opening to the socket 282) on the first part before the gate device contacts the needle (i.e., the engaging with the inwardly tapering opening would expectedly occur before the first and second parts are locked into place and the needle contacts the gate device). The bumps are shown to be adjacent the hinge 290 (Fig. 20) and col. 11, lines 37-40 discloses two bumps being present in the embodiment of Fig. 20.
A skilled artisan would have found it obvious at the time of the invention to modify the embodiment of Woehr accordingly, so as to incorporate the energy-dissipating means shown in at least Fig. 20 of Woehr, so as to lock and hold the second and first parts together as desired. The means would expectedly perform the energy-dissipating function as the bumps 284 contact the sloping, inwardly tapering opening to socket 282 which slows the movement of the bumps 284 into the socket.


Response to Arguments
Applicant’s arguments (hereinafter “Remarks”) with respect to the pending claims have been considered.
The previous rejection under 35 U.S.C. 112(b) has been withdrawn; however, a new ground of rejection under 35 U.S.C. 112(b) has been applied to claims 30 and 31.
Further, Applicant’s arguments regarding independent claim 1 (Remarks, pgs. 7-8) have been considered but are moot in view of the new ground of rejection.
Applicant’s arguments regarding newly added claim 29 (Remarks, pgs. 8-9) has been considered.
Applicant argued that the bosses 284 identified in Woehr are not energy-dissipating means (Remarks, pg. 8).
However, as noted above, Woehr discloses two bumps 284 provided on the second part 286 which contact corresponding surfaces (e.g., the surfaces of an inwardly tapering opening to the socket 282) on the first part before the gate device contacts the needle (i.e., the engaging with the inwardly tapering opening would expectedly occur before the first and second parts are locked into place and the needle contacts the gate device). The bumps are shown to be adjacent the hinge 290 (Fig. 20) and col. 11, lines 37-40 discloses two bumps being present in the embodiment of Fig. 20.
These bumps function as energy-dissipating means by engaging with the socket 282, which has a sloping section for receiving the bumps 284 and allowing the bumps to be more gently received into the socket 282. This movement would expectedly dissipate energy by slowing, diminishing or countering the force applied by the hinge to the 
Accordingly, the argument is not found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
11/09/2021